     Case 8:18-cv-00970-JVS-JDE Document 79 Filed 01/07/21 Page 1 of 2 Page ID #:2682



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATE DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
       PAUL LUU                                  CASE NO.: 8:18-cv-00970-JVS-
12                                               JDEx

13                       Plaintiff,
                                                 JUDGMENT IN FAVOR OF
14     vs.                                       PLAINTIFF PAUL LUU

15     FIRST UNUM LIFE INSURANCE
       COMPANY
16
17                      Defendant.

18
19
20
21           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
22    is entered in favor of Plaintiff Paul Luu (“Luu”) and against Defendant
23    First Unum Life Insurance Company (“First Unum”). The Court finds, as set forth
24    in its November 14, 2019 Order Regarding ERISA Bench Trial, that Luu is
25    disabled from his “regular occupation” pursuant to the terms of the MUFG Union
26    Bank, N.A. (“Union Bank”) Long-Term Disability Plan (“Plan). As such, the Court
27    overturns First Unum’s denial of Luu’s claim for long-term disability benefits.
28
             Luu is awarded long-term disability benefits from First Unum for the 24

                    JUDGMENT IN FAVOR OF PLAINTIFF PAUL LUU
     Case 8:18-cv-00970-JVS-JDE Document 79 Filed 01/07/21 Page 2 of 2 Page ID #:2683



 1    month “regular occupation” period of the of the Plan, February 19, 2016 to
 2    February 18, 2018, in the amount of $27,317.74, payable within 60 days.
 3          Plaintiff is further awarded prejudgment interest at the rate of .63%, 1.20%,
 4    and 1.81% for 2016, 2017, and 2018, respectively, such rates to be compounded
 5    monthly; post judgment interest at the appropriate legal rate; and, costs in the
 6    amount of $691.49 (per Plaintiff’s Application to the Clerk to Tax Costs,
 7    Document 71), payable within 60 days.
 8          As Luu is the prevailing party, he is awarded attorneys fees in the amount of
 9    $96,080.00.
10          Further, Luu’s claim is ordered remanded to First Unum for consideration of
11    Luu’s entitlement of benefits under the “any gainful occupation” definition of
12    disability beginning on February 19, 2018.
13
14
15    DATED: January 7, 2021
16                                     ______________________________
                                       HON. JAMES V. SELNA
17                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28



                    JUDGMENT IN FAVOR OF PLAINTIFF PAUL LUU
